EXHIBIT 10.2

 

AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

                This Amendment (“Amendment”) to the November 19, 1997 Loan and
Security Agreement (the “Agreement”) among K-Tel International (USA), Inc.,
Dominion Entertainment, Inc., K-Tel Consumer Products, Inc., K-Tel TV, Inc.,
K-Tel Video, Inc. (“Borrowers”) and K-5 Leisure Products, Inc., as assignee of
Foothill Capital Corporation (“Lender”) and $10,000,000 credit facility
consisting of a $4,000,000 term loan due on expiration and a $6,000,000
revolving credit facility, and the Promissory Note from the Borrowers to the
Lender dated November 19, 1997 (the “Note”) is made as of February 12, 2002.

 

RECITALS

 

                The undersigned Borrowers, K-Tel Entertainment, Inc. and the
Lender desire to amend the Agreement and Note as provided in this Amendment.

 

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned Borrowers and
the Lender agree as follows:

 

                                               
1.                                         Definitions.  Unless otherwise
defined herein, capitalized terms used herein shall have the meanings given to
them in the Agreement.

 

                                               
2.                                       Amendment to Agreement.

 

a.                                       All references to Borrowers shall now
mean Dominion Entertainment, Inc., K-Tel Consumer Products, Inc., K-Tel TV,
Inc., K-Tel Video, Inc. and K-Tel Entertainment, Inc.

 

                                                                                               
b                                         Section 3.4 shall be amended to read
as follows:

 

                                                                                                                                               
3.4          Term; Automatic Renewal.  This Agreement shall become effective
upon the execution and delivery hereof by the undersigned Borrowers and Foothill
and shall continue in full force and effect for a term ending on July 20, 2005.
The foregoing notwithstanding, Foothill shall have the right to terminate its
obligations under the continuation of an Event of Default.

 

                                               
3.                                       Default Acknowledgment.  The parties
acknowledge that the Borrowers are in default as follows:

 

                                               
a.                                       With the exception of Dominion
Entertainment, Inc., each Borrower is insolvent which is a default under Section
5.12 of the Foothill Loan Agreement.

 

1

--------------------------------------------------------------------------------


 

                                               
b.                                      The Borrowers have not delivered the
monthly financial statements required by Section 6.3(a) of the Foothill Loan
Agreement.

 

                                               
c.                                       The filing for bankruptcy by K-Tel
International (USA), Inc. is a violation of Section 7.3 of the Foothill Loan
Agreement and is hence a default.

 

                                               
d.                                      The Parent does not have Tangible Net
Worth of at least $8,000,000 which is a default under Section 7.20 of the
Foothill Loan Agreement.

 

                                               
e.                                       The filing for bankruptcy by K-Tel
International (USA), Inc. is a default under Section 8.5 of the Foothill Loan
Agreement.

 

                                               
f.                                         An insolvency proceeding was
commenced against K-Tel Marketing, Ltd., a default under Section 8.6 of the
Foothill Loan Agreement.

 

                4.             Security.  The undersigned Borrowers and the
Lender confirm that the Borrowers’ obligations under the Agreement (including
this Amendment) and the Note are secured by the Copyright Security Agreement and
the Intellectual Property Security Agreement, as defined in the Agreement.

 

                5.             Borrowers’ Warranties.  The undersigned Borrowers
warrant that:  (1) each representation, warranty and covenant made by them in
the Agreement, is true and correct on the date hereof with the same effect as if
made on such date; and (2) as of the date hereof it is not in default under the
Agreement, nor has any event occurred which with notice or lapse of time or both
would result in such a default.

 

                6.             Waiver.  Notwithstanding any provision of this
Agreement to the contrary, no provision of this Agreement is intended, or shall
be construed, to be a waiver by the Lender of any rights or remedies that the
Lender may have due to the occurrence of any default under the Agreement or the
Note that may have occurred heretofore or which may occur hereafter.

 

                7.             Borrowers’ Representations.  The undersigned
Borrowers hereby represent and warrant that (a) as of the date hereof, the
undersigned Borrower have no defenses or rights of setoff against the
enforcement by the Lender of the undersigned Borrowers’ obligations under the
Agreement or the Note, (b) no events have occurred which, with the giving of
notice or passage of time, or both, would entitle any of the Borrowers to any
such defenses or rights of setoff, and (c) the parties executing this Amendment
on behalf of the undersigned Borrowers are duly authorized and empowered to do
so.

 

                8.             Interpretation.  This Amendment shall be
construed with and as part of the Agreement.  In the event of any conflict
between the terms of the Agreement and

 

2

--------------------------------------------------------------------------------


 

this Amendment, the terms of this Agreement shall be deemed to supersede and
control.

 

                9.             Incorporation of Terms.  The parties agree that
except as specifically modified by this Amendment, all of the terms and
conditions of the Agreement and all documents related thereto shall remain in
full force and effect.

 

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, this Amendment has been executed as of the
day and year first above written.

 

 

 

 

 

 

DOMINION ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/

Dennis Ward

 

 

 

 

 

 

Its

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-TEL CONSUMER PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/

Dennis Ward

 

 

 

 

 

 

Its

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-TEL TV, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/

Dennis Ward

 

 

 

 

 

 

Its

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-TEL VIDEO, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/

Dennis Ward

 

 

 

 

 

 

Its

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-TEL ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/

Dennis Ward

 

 

 

 

 

 

Its 

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-5 LEISURE PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/

Philip Kives

 

 

 

 

 

 

Its

President

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------